         Case 1:20-cv-02885-BAH Document 49 Filed 12/29/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
GRANT TURNER, et al.,                )
                                     )
                  Plaintiffs,        )
                                     )
v.                                   )  Case No. 1:20-cv-02885-BAH
                                     )
U.S. AGENCY FOR GLOBAL MEDIA         )
MEDIA, et al.,                       )
                                     )
                  Defendants.        )
____________________________________)

                           D.C. CIRCUIT RULE 47.2(a) NOTICE

Defendants respectfully submit the attached letter pursuant to D.C. Circuit Rule 47.2(a).

       Dated: December 29, 2020                   Respectfully submitted,

                                                  JEFFREY BOSSERT CLARK
                                                  Acting Assistant Attorney General

                                                  CHRISTOPHER R. HALL
                                                  Assistant Branch Director
                                                  Federal Programs Branch

                                                  /s/ Michael F. Knapp
                                                  MICHAEL F. KNAPP (Cal. Bar No. 314104)
                                                  CHRISTOPHER M. LYNCH
                                                      (D.C. Bar No. 1049152)
                                                  Trial Attorneys
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street NW
                                                  Washington, DC 20005
                                                  Phone: (202) 514-2071
                                                  Fax: (202) 616-8470
                                                  Email: michael.f.knapp@usdoj.gov

                                                  Counsel for Defendants
